JAMES LLOYD PHILLIPS, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, Respondent Phillips v. Comm'rDocket No. 14567-16 United States Tax Court2017 Tax Ct. Memo LEXIS 229; November 20, 2017, FiledDecision text below is the first available text from the court; it has not been editorially reviewed by LexisNexis. Publisher's editorial review, including Headnotes, Case Summary, Shepard's analysis or any amendments will be added in accordance with LexisNexis editorial guidelines.*229 Docket No. 14567-16 Filed November 20, 2017.James Lloyd Phillips, pro se.Skyler K. Bradbury, for respondent.MEMORANDUM OPINIONGERBER, Judge: Pursuant to Rule 1211 respondent, in a motion filedAugust 30, 2017, moved for summary judgment, and petitioner, in a response filedOctober 19, 2017, asked the Court to deny respondent's motion.1Unless otherwise indicated, Rule references are to the Tax Court Rules of Practice and Procedure and section references are to the Internal Revenue Code.- 2 -[*2]BackgroundThis case emanated from a notice of deficiency respondent issued forpetitioner's 2014 taxable year, in response to which petitioner timely filed apetition with this Court. Respondent's sole determination was that petitioner'sfailure to pay the alternative minimum tax (AMT) resulted in a $2,058 taxdeficiency. Respondent did not question any other item on the 2014 return, and itwas in all other respects accepted as filed.Petitioner reported $87,899 of salary and claimed the following itemizeddeductions on a Schedule A, Itemized Deductions: a $35,652 medical and dentalexpense and $24,015 in unreimbursed employee expenses, no part of whichrespondent disallowed. Respondent simply contends that petitioner*230  is liable forthe AMT as a matter of law. Petitioner contended in his petition that respondent"[d]id not allow itemized deductions and business travel expenses associated withthe income being taxed. Now, living off Social Security and small FederalRetirement so cannot pay so need some relief." In his October 19, 2017, responseto the motion for summary judgment, petitioner did not make any further argumentas to why he does not owe the AMT. The main thrust of petitioner's arguments isthat respondent is unreasonable, petitioner wants his day in court, and he cannotafford to pay the tax.- 3 -[*3]DiscussionSummary judgment may be granted when there is no genuine dispute ofmaterial fact and a decision may be rendered as a matter of law. Rule 121(b);Sundstrand Corp. v. Commissioner, 98 T.C. 518">98 T.C. 518, 520 (1992), aff'd, 17 F.3d 965">17 F.3d 965(7th Cir. 1994). The opposing party cannot rest upon mere allegations or denialsin his pleadings but must "set forth specific facts showing that there is a genuinedispute for trial." Rule 121(d). The moving party bears the burden of proving thatthere is no genuine dispute of material fact, and factual inferences will be read in amanner most favorable to the party opposing summary judgment. Dahlstrom v.Commissioner, 85 T.C. 812">85 T.C. 812, 821 (1985); Jacklin v. Commissioner, 79 T.C. 340">79 T.C. 340,344 (1982).Respondent, in his motion, lays*231  out the statutory framework for the AMT insections 55 and 56. Specifically, respondent explains that in computing the AMTas relevant to this case, section 56(b)(1)(A) and (B) provides that no deductionsare allowed for any miscellaneous itemized deductions, except for medicalexpenses,2 and under section 56(b)(1)(E) no deduction is permitted for personalexemptions in the calculation of the AMT. Following the rules of those sections,2Specifically, sec. 67(b)(5) excludes medical deductions from the prescribed reduction of itemized deductions in arriving at the alternative minimum taxable income.- 4 -[*4] petitioner's alternative taxable income is $47,047 (petitioner's income lessthe itemized deductions that are not allowable in the computation). This results ina larger taxable base and $2,058 in additional tax--the AMT.Petitioner argues that respondent has miscalculated the amount, but he doesnot provide any guidance as to how the miscalculation occurred other than hiscontention that respondent disallowed some of his itemized deductions.Petitioner's argument must fail as a matter of law, and we so hold. Althoughpetitioner seeks his day in court, it would be of no avail because his position isincorrect as a matter of law. Because we have found no dispute*232  as to the materialfacts in this case, a trial would not provide a different result. Accordingly,respondent's motion for summary judgment will be granted.To reflect the foregoing,An appropriate order anddecision will be entered forrespondent.